875 F.2d 865
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert LOCK, Plaintiff-Appellant,v.John GLUCH;  John Doe, Officer in Charge of Inmates PersonalFunds, Defendants-Appellees.
No. 88-2078.
United States Court of Appeals, Sixth Circuit.
May 22, 1989.

Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Robert Lock appeals the dismissal of his complaint filed under the authority of Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Lock alleged that monies deducted from his prison account were not timely credited toward a fine for the crime for which he is currently incarcerated.  Defendants are the prison warden and an unknown "accounting officer."


3
Upon consideration, we conclude that the complaint was properly dismissed as frivolous but for reasons other than those given by the district court.  See Davis v. Keohane, 635 F.2d 1147, 1148 (6th Cir.1987) (per curiam);  Russ' Kwik Car Wash, Inc. v. Marathon Petroleum Co., 772 F.2d 214, 216 (6th Cir.1985).  A federal prisoner is required to show that he has exhausted his administrative remedies with the Bureau of Prisons before he may proceed against prison officials under Bivens.  Davis, 835 F.2d at 1148-49.  Here, Lock has made no such showing.


4
Accordingly, the judgment of the district court is affirmed without prejudice.  Rule 9(b)(5), Rules of the Sixth Circuit.  See Davis, 835 F.2d at 1149.